DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Haack does not disclose wherein the fork guide includes a pair of fork pins located at the distal end of the fork within the guide channel, the pair of jaws being pivotally mounted at the pair of fork pins and wherein the pair of fork pins are offset from one another within the guide channel is not persuasive as the linking pins 132 and 134 disclosed by Hack are shown to reside within the guide channel defined by the clevis 150 as shown in Fig. 1a wherein the linking piece 130, of which the linking pins are contained within, is positioned within the guide channel of the clevis when the jaws are not actuated (shown in Fig. 1b). Further, in Paragraphs 28-30 mentioning wherein linking piece 130 connects to box slider 140, positioned within the guide channel of the clevis, the box slider slides from the proximal to the distal end of the guide channel to cause actuation of the jaws. When the jaws are closed, the box slider is seen positioned at the proximal end of the guide channel, pulling the linking piece 130, and with it, the linking pins 132 and 134, to be housed within the guide channel until the jaws are actuated, fulfilling the requirement of having the fork pins be located at a distal end of the guide channel of the fork as claimed. 
Regarding the offset nature of the pins, as the jaws are moved from an entirely closed state to a partially open state, any actuation from the entirely closed state is seen to cause the linking piece to deflect as shown in Fig. 1b, with an initial deflection having both linking pins remain in the guide channel at slightly offset positions from one-another as the jaws move to an open configuration, thereby having a point that satisfies the claimed limitation of the pins being offset from one-another as the jaws pivot about the linking pins to move to an open configuration. 
Regarding the argument that the fork pins were misinterpreted, the office maintains the position that the linking pins 132 and 134 meet all current claimed limitations as recited and thus is able to interpret the linking pins as the claimed fork pins unless otherwise amended to prevent such an interpretation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haack (US 20160256140 A1)(previously of record) in view of Sakashita (US 5849022 A1) (previously of record)
Regarding claim 1, Haack discloses: An endoscopy device (see Fig. 2, see Paragraphs 2-3 mentioning the device is used for endoscopic surgery) comprising: a fork (clevis 150, see Fig. 2) defining a guide channel (guide channel 152, see Paragraph 29 mentioning how clevis defines guide channel 152) and including a pair of fork pins (linking pins 132 and 134, see Fig. 2) at the distal end of the fork within the guide channel (linking pins 132 and 134 are shown to reside within the guide channel defined by the clevis 150 as shown in Fig. 1a wherein the linking piece 130, of which the linking pins are contained within, is positioned within the guide channel of the clevis when the jaws are not actuated (shown in Fig. 1b). Further, in Paragraphs 28-30 mentioning wherein linking piece 130 connects to box slider 140, positioned within the guide channel of the clevis, the box slider slides from the proximal to the distal end of the guide channel to cause actuation of the jaws. When the jaws are closed, the box slider is seen positioned at the proximal end of the guide channel, pulling the linking piece 130, and with it, the linking pins 132 and 134, to be housed within the guide channel until the jaws are actuated); a pair of control arms (linking pieces 120 and 130, see Fig. 2) pivotally mounted about the fork at a proximal end of the guide channel (see Figs 1a-1b showing the control arms can pivot to open/close the jaws 110a and 110b); and a pair of jaws (jaws 110a 110b, see Fig. 2) movable between a closed position and open position (see Figs. 1a-1b showing the jaws can pivot open and closed), wherein each jaw includes a grasping portion having a plurality of teeth (mandible part 111a and 111b, see Fig. 3 showing mandibles have teeth) and a connection portion (arm parts 114a and 114b, see Fig. 3), wherein the grasping portion includes at least a front tooth formed at a distal end of the grasping portion (see Fig. 3 showing mandible parts 111a and 111b having at least a front tooth) and a plurality of rear teeth formed between the front tooth and a proximal end of the grasping portion (see Fig. 3 mandibles 111a and 111b having a plurality of teeth throughout the interior of the jaw, see also Paragraph 23); wherein the connection portion includes a first opening (holes 116a and 116b, see Fig. 3) at a distal end of the connection portion (see Fig. 3) and a second opening (holes 117 and 118, see Fig. 3) at a proximal end of the connection portion (see Fig. 3), wherein the pair of jaws are pivotally mount to the pair of fork pins at a distal end of the guide channel via the first opening (see Paragraphs 27-28 mentioning how the arms of the jaw members connect to linkage pin 134 through first linking piece 120, thereby forming an indirect connection, wherein the jaws are able to pivot between open and closed positions with respect to the linking pins as shown in Fig. 1b) wherein the pair of fork pins are offset from one another within the guide channel (as the jaws are moved from an entirely closed state to a partially open state, any actuation from the entirely closed state is seen to cause the linking piece to deflect as shown in Fig. 1b, with an initial deflection having both linking pins remain in the guide channel at slightly offset positions from one-another as the jaws move to an open configuration), and wherein each jaw is pivotally mounted to one (120) of the pair of control arms via the second opening (see Paragraphs 26 and 28 mentioning how the jaw is mounted to linking pieces 120 and 130 via pin 132)
However, while Haack discloses the first opening is circular (see Fig. 3) Haack does not expressly disclose wherein the first opening is elongate.
However, in the same field of endeavor, namely surgical microforceps, Sakashita discloses a first pivot opening (34) which is elongated on each jaw (see Col. 8, Lines 4-13) to provide clearance and allow tong 5 to bend elastically when a force is a closing force applied after the tongs have been closed, allowing the tongs to easily clamp a thin tissue membrane (see Col. 27, Lines 33-36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the holes 116a and 116b of Haack to include the elongate features of Sakashita to, in this case, allow clearance for the jaws to bend elastically when a force is a closing force applied after the tongs have been closed, allowing the tongs to easily clamp a thin tissue membrane (see Col. 27, Lines 33-36)
Regarding claim 6, the combination of Haack and Sakashita disclose the invention of claim 1, the combination further discloses wherein one or more of the rear teeth of one jaw includes a recessed tip portion having a shape corresponding to an opposing tip of one or more rear teeth of the other jaw (see Figs 1a and 4b showing wherein the teeth of opposing jaws have recessed portions that the teeth of the opposing jaw and fit into, seen to be consistent amongst all embodiments)
Regarding claim 10, the combination of Haack and Sakashita disclose the invention of claim 1, the combination further discloses wherein at least one jaw includes a fenestration (fenestration 112, see Figs. 2 and 10, see also Paragraph 25) extending through a thickness of the grasping portion.
Regarding claim 11, the combination of Haack and Sakashita disclose the invention of claim 1, the combination further discloses a pusher disposed within the guide channel (drive wire 158, see Paragraph 31 mention the wire passes through the guide channel and connects to the clevis 150), and wherein each control arm is pivotally mounted at one end of the pusher for closing and opening the jaws via a movement of the pusher (see Paragraph 30 mentioning how the jaw mounts to the end of the guide channel via clevis pin 154, seen to be at one end of the drive wire).
Claim 4-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haack (US 20160256140 A1) in view of Sakashita (US 5849022 A1), in further view of Mensch (US 2016/0296274 A1)(previously of record)
Regarding claim 4, the combination of Haack and Sakashita disclose all limitations of the invention of claim 1.
However, the combination does not discloses wherein one or more of the rear teeth are angled towards the proximal end of the grasping portion.
However, in the same field of endeavor, namely surgical forceps devices, Mensch discloses a jaws gripping assembly (24, see Figs 1 and 2) comprising teeth that are angled towards the proximal end of the grasping portion (denoted as element 22 in Fig. 1), see Figs 3-6 to restrict the jaws from ripping, tearing and/or otherwise extending through a tissue or vessel (see Paragraph 8)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teeth of the combined device of Haack and Sakashita to include the offset, inwardly-angled teeth of Mensch to, in this case, prevent the jaws from ripping, tearing, and/or otherwise extending through a tissue or vessel (see Paragraph 8)
Regarding claim 5, the combination of Haack and Sakashita disclose all limitations of the invention of claim 1. 
However, the combination fails to disclose wherein one or more of the rear teeth are backwards curved towards the proximal end of the grasping portion.
However, Mensch discloses where one or more of the rear teeth are backwards curved towards the proximal end of the grasping portion (see Figs. 3-6)
	 Regarding claim 7, the combination of Haack and Sakashita disclose all limitations of the invention of claim 1.
	However, the combination fails to disclose wherein the rear teeth of each jaw are offset with respect to each neighboring rear tooth along edges of the grasping portion.
	However, Mensch discloses rear teeth of each jaw are offset with respect to each neighboring rear tooth along edges of the grasping portion (see Figs. 3-6 and Paragraph 8)
	Regarding claim 8, the combination of Haack, Sakashita and Mensch disclose the invention of claim 7, the combination further discloses wherein the offset rear teeth of each jaw are positioned along the edges of the grasping portion (see Mensch Fig. 2) such that the rear teeth of both jaws overlap when the jaws are in the closed position. It is understood that as the jaws of Mensch are closed, the teeth of opposing jaws overlap with one-another, otherwise the jaws would not be able to close fully.
	Regarding claim 9, the combination of Haack, Sakashita and Mensch disclose the invention of claim 7, the combination further discloses wherein the offset rear teeth of each jaw are positioned along the edges of the grasping portion (see Mensch Fig. 2) such that the rear teeth of both jaws alternate as the outermost tooth along the edges of the grasping when the jaws are in the closed position. It is understood that as the teeth of the jaws are offset from each other (see Mensch Paragraph 8), there would be an alternating pattern of teeth fit into the slots of the opposing jaw.
Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2021/0315600 A1 to Peter, and US 2015/0313581 A1 to Wolfe, all disclose surgical microforceps devices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771